DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the recitation of “wherein the drain terminals or the source terminals of the main NMOS FETs and PMOS FETs are connected together at the input terminal” (Examiner’s emphasis) on lines 18-19 cannot be understood.
As far as understood the “plurality of main bypass switch blocks” having the “main NMOS FET” and “main PMOS FET” transistors corresponds to at least two of of MBS1 to MBSn of Fig. 4L (constructed as shown in 4L/410A of Fig. 4A; see upper left hand corner of Fig. 4L), the input node corresponds to Tin of Fig. 4L, and common bypass switch block corresponds to 410e of Fig. 4L (constructed as shown in Fig. 4L/410A of Fig. 4A).  As can be seen the switches/drain or source terminals of the MOSFET transistors of MBS1-MBSn are not connected together at the input terminal. common NMOS FET and common PMOS FET transistors which have source/drain terminals connected together at the input terminal.  Thus, the above recitation cannot be understood.

With respect to claims 19-22, the recitation of “common gate resistors of the plurality of common gate resistors are coupled across corresponding drain and source terminals of the plurality of NMOS and PMOS FETs” (Examiner’s emphasis) as recited on lines 27-29 cannot be understood.
This is because, as far as understood, “the plurality of NMOS and PMOS FETs” refer to the “plurality of NMOS FETs” and the “plurality of PMOS FETs” of the “plurality of man bypass switch blocks” as recited on lines 5-6 of claim 19.  Note the PMOS and NMOS FETs of the “common bypass switch block” are referred to as “a plurality of common NMOS FETs” and a “plurality of common PMOS FETs” as recited on lines 18-20.  As far as understood, the common gate resistors refer to the resistors of 410E of Fig. 4L constructed as shown in 410A of Fig. 4A/upper left hand corner of Fig. 4L and the main bypass switch blocks refer to at least two of MBS1-MBSn of Fig. 4L.  As can be seen the common gate resistors are not connected to the gate/source terminals of the plurality of NMOS and PMOSFETs of the main bypass switch blocks.  Rather the common gate resistors are connected across the corresponding drain and source terminals of the plurality of common NMOS and PMOS FETs.  Thus, the above recitation cannot be understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Granger-Jones (USPN 8,461,903) in view of Wloczysiak (USPN 10,256,850).
With respect to claim 18, as far as understood, Granger-Jones discloses, in Fig. 7, a switching circuit comprising: 
an input terminal (terminal between 32 and 24);
 a series arrangement of a plurality of main FET switches (QM and QM-q), and
a plurality of main bypass switch blocks (58, 60 and 62) each comprising: - Page 6 of 14 -Customer No.:27,179Office Action Date: July 7, 2021 
a main NFET ( 68 of each 62 and 64), and a main PFET (66 of 62 and 64) wherein drain terminals of the main NMOS FET and the main PMOS FET are connected together and source terminals of the main NMOS FET and the main PMOS 
a common bypass switch block (at least one of 60 and 58) comprising: 
a common NFET (e.g., 68 of 58; note 60 also includes a 68), and a common PMOS FET (e.g., 66 of 58; note 60 also includes a 66) wherein drain terminals of the common NFET and the common PFET are connected together and source terminals of the common NFET and the common PFET are connected together (the drains and sources of 66 and 68 are connected as claimed), and a common gate resistor coupled across drain-source of each of the common NFET and common PFET (e.g., 24; note 26 is also connected across 60), the common gate resistor coupling the input terminal to the main gate resistor (via at least one of 24, 26 and 28), wherein the drain terminals or the source terminals of the main NFETs and PFETs are connected together at the input terminal (as far as understood the drain/source terminals of 62 and 64 are connected to the input terminal via 26-24 or via 60 and 58).  
Granger-Jones merely discloses that the transistors are generic FET devices and fails to explicitly disclose that the FET devices are MOSFET devices.  Nevertheless, it is old and well-known to replace FET devices with MOSFET devices since such devices are art recognized equivalents and it is within the understanding of one of ordinary skill in the art to replace a FET with a MOSFET and vice versa.  Such interchangeability is evidence in Col. 4 lines 47-50 of Wloczysiak.

With respect to claim 19, as far as understood, a switching circuit comprising:
 a) an input terminal (VGATE CONTROL);
 b) a series arrangement of a plurality of main FET switches (QM and QM-1), and 
c) a plurality of main bypass switch blocks (66 and 68 within each 64 and 62) comprising: 
a series arrangement of a plurality of NFETs (each 68 of 64 and 62) having a first NFET (68 of 62);
 a series arrangement of a plurality of PMOS FETs (each 66 of 62 and 64) having a first PFET (66 of 62); 
a plurality of main gate resistors connected to corresponding gate terminals of the plurality of mains FET switches (28; 38);
 wherein:
 drain and source terminals of the NFETs are coupled with corresponding drain and source terminals of the PFETs respectively, main gate resistors of the plurality of main gate resistors are coupled across - Page 7 of 14 -Customer No.:27,179Office Action Date: July 7, 2021corresponding drain and source terminals of the plurality of NFETs and PFETs (66 and 68 are parallel connected and 30 and 28 are connected across the transistors as claimed in 62 and 64),

d) a common bypass switch block (58 and 60) comprising: 
a series arrangement of a plurality of common NFETs (each 68 of 58 and 60); 
a series arrangement of a plurality of common PFETs (each 66 of 58 and 60); 
a series arrangement of a plurality of common gate resistors (24 and 26) coupling the input terminal to the main gate resistors common node (24 and 26 couple VGATE CONTROL to the common gate node via 32 and 28, e.g., 24 and 26 provide and interconnection between VGATE CONTROL and the common gate node);
 wherein:
 drain and source terminals of the common NMOS FETs are coupled with corresponding drain and source terminals of the common PMOS FETs respectively (the drain and sources of 66 and 68 are connected as claimed), and 
common gate resistors of the plurality of common gate resistors are coupled across corresponding drain and source terminals of the plurality of NMOS and PMOS FETs (As far as understood 26 and 24 are coupled to the drain/source terminals of 62 and 64 via the serial connection to 28 and 30. Furthermore, 26 and 24 are coupled across 58 and 60).  
Granger-Jones merely discloses that the transistors are generic FET devices and fails to explicitly disclose that the FET devices are MOSFET devices.  Nevertheless, it is old and well-known to replace FET devices with MOSFET devices since such devices 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic FET transistors of Grange-Jones with MOSFETs since such devices are art recognized equivalents one would have been motivated to do so based on the switching elements available at the time of construction of the circuit.  
With respect to claim 20, the switching circuit of claim 19, configured to receive a control voltage applied at the input terminal, the control voltage being configured to transition the plurality of the main FET switches from an OFF to an ON state and vice versa (VGATE CONTROL activates/deactivates 58-64).  
With respect to claim 21, the switching circuit of claim 20, wherein the at least main bypass switch block is configured to be open at least during a portion of a first time interval during which the plurality of the main FET switches are in the OFF or the ON state and to be closed at least during a portion of a second time interval during which the plurality of the main switches are transitioning from the OFF to the ON state and vice versa, thereby bypassing the main gate resistor (the switches close during the on to off state and thus will be open during a portion of the off to on transition, e.g., the whole portion, and will open during a portion of the on to off transition, e.g., portion of the “speedup” timing, see Col. 4 lines 46-59).  
With respect to claim 22, the switching circuit of claim 20, wherein the common bypass - Page 8 of 14 -Customer No.:27,179Office Action Date: July 7, 2021switch is configured to be open at least during a portion of a first time interval .  

Allowable Subject Matter
Claims 2, 4-6, 8-10, 12-14 and 16-17 are allowed.

Response to Arguments
Applicant's arguments filed 12/06/21, with respect to claims 18-22, have been fully considered but they are not persuasive. 
With respect to claims 18-22, the arguments cannot be understood since the instant invention isn’t constructed as recited in claims 18 and 19 for at least the reasons discussed above in the rejection under 35 USC 112.  Furthermore, the above combination discloses the claimed limitations, as far as can be understood, for at least the reasons discussed above in the rejection under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849